Isis: What is the story behind the Islamic State one-fingered salute?
                                   Case 1:19-cr-00189-TSC Document 5-1 Filed 06/11/19 Page 1 of 6


                                                                                                                       

    Politics


    Isis: What is the story behind the Islamic State one-
    fingered salute?
                 By Orlando Crowcroft
                 Updated June 16, 2015 09:05 BST




                                  17-year-old Talha Asmal - also known as Talha Asmal - is believed to have become
                                  Britain's youngest suicide bomber in Iraq (Twitter/Anna Ahronheim)




    I  n the last photo taken before he blew himself up in a dusty battlefield in northern Iraq, 17-year-old
       Briton Talha Asmal sat in the front seat of a car with a single finger on his right hand pointing
    skywards.

    The salute has become common in Islamic State (Isis) propaganda, both from the battlefield and in the
    final minutes before a shaheed – or martyr – embarks on a suicide bombing. But what does now
    ubiquitous hand signal mean?




                                                                                                                 




https://www.ibtimes.co.uk/isis-what-story-behind-islamic-state-one-fingered-salute-1506249[6/10/2019 10:32:20 AM]
Isis: What is the story behind the Islamic State one-fingered salute?
                                   Case 1:19-cr-00189-TSC Document 5-1 Filed 06/11/19 Page 2 of 6




                                                                        Why advertise with us

    The single raised index finger has so far escaped analysis, likely due to the fact that those making the
    gesture have often had a severed head in their other hand, but refers to the first half of the shahada, the
    affirmation of Muslim faith that his recited before every prayer.

                                                                                It is the passage that so defines the Muslim faith:
                                                                                "There is no god but Allah, and Muhammad is his
                                                                                Prophet."

                                                                                "The one" was actually a recognised gesture by
                                                                                Muslims long before IS and signified the tawhid, the
                                                                                belief in the oneness of God. It would traditionally be
                                                                                used during prayer or sermons.

                                                      "The shahada is the definitive Muslim doctrine. It is
    Anas Sharkas, aka Abu Ali al-Shishani,making "the one" salute
    in a video from Lebanon. (YouTube)                like the trinity for Christians. But it has been taken over
                                                      by the Islamic State," said Veryan Khan, editorial
    director at TRAC Terrorism, which monitors IS propaganda.

    The salute was used early on in the days of IS and even by leader Abu Bakr al-Baghdadi during his first
    speech at Friday prayers after the takeover of Mosul.

    It also has a solid jihadi pedigree, said Rita Katz, director of SITE Intelligence Group.

    "The gesture has been used by jihadis for years, including high profile ones like Osama bin Laden. Within
    the jihadi context, the raised index finger takes on political meaning as well, widely rejecting any form of
    government not under Shariah law," she said.

    Since then, it is not only used by fighters and supporters of IS but by those celebrating weddings in IS-
    held areas.

    Like the Nazi salute or the raised fist, the gesture has become an integral part of IS propaganda,
    particularly among the young. Videos from IS-held areas frequently show small children saluting with a
    single finger in unison while shouting IS propaganda.

    "It so much reminds of the sieg heil [Nazi salute] when you see the little kids do it simultaneously," said
    Khan.




https://www.ibtimes.co.uk/isis-what-story-behind-islamic-state-one-fingered-salute-1506249[6/10/2019 10:32:20 AM]
Isis: What is the story behind the Islamic State one-fingered salute?
                                   Case 1:19-cr-00189-TSC Document 5-1 Filed 06/11/19 Page 3 of 6




    Abu Bakr al-Baghdadi speaking at Friday prayers during Ramadan at a mosque in Mosul, Iraq                       (YouTube)


    A unity of gestures and symbols has become increasingly important to IS, with its black and white flag
    used by IS-affiliates across the Middle East, a factor that helps the terrorist group distinguish itself from
    the dozens of competing jihadi factions across the region.

    It also helps bolster the central idea of the caliphate, that it is a unified Islamic state that stretches not just
    across swathes of Iraq and Syria but the wider world.

    More about Islamic State

            Isis Dewsbury recruit: Community 'in shock' over Talha Asmal suicide bombing that left 11 dead
            Isis: 17-year-old boy from Yorkshire 'becomes youngest British suicide bomber'

            Isis: 'Godfather of Jihad' says he regrets recruiting young Muslims to Islamic State


    This article was first published on June 15, 2015

    YOU MIGHT LIKE THIS                                                                                                     SPONSORED CONTENT BY TABOOLA




    Related topics :          Isis            Islamic State             ISIL




https://www.ibtimes.co.uk/isis-what-story-behind-islamic-state-one-fingered-salute-1506249[6/10/2019 10:32:20 AM]
Isis: What is the story behind the Islamic State one-fingered salute?
                                   Case 1:19-cr-00189-TSC Document 5-1 Filed 06/11/19 Page 4 of 6



    IBT VIDEO




    Sri Lanka Attacks: 207 Killed And 450 Injured After Devastating Church, Hotel
    Bombings

                                                                        Why advertise with us



    COLUMNISTS


                     James Reed



       “    Hiring with conviction: Give former prisoners a decent chance in the workplace



                                                                        Why advertise with us

    READ MORE
                                           'Best President ever' - pro-Trump activist pops Baby Trump balloon




https://www.ibtimes.co.uk/isis-what-story-behind-islamic-state-one-fingered-salute-1506249[6/10/2019 10:32:20 AM]
Isis: What is the story behind the Islamic State one-fingered salute?
                                   Case 1:19-cr-00189-TSC Document 5-1 Filed 06/11/19 Page 5 of 6




                                           Mount Everest deaths: Shocking video shows how crowded summit is




                                           Man married daughter after having sex with her




                                           North Korea's Kim Jong Un executes officials after failed US summit: reports




                                           Man electrocuted to death while using a charging phone




                                           Netherlands puts amber alerts on ATMs to protect children




                                           ISS astronauts edit DNA in space for the first time




                                           About IBT         Advertise with us    Privacy Policy       Terms & Conditions

                                                   Editions:        Australia    China     India       U.K.         U.S.




https://www.ibtimes.co.uk/isis-what-story-behind-islamic-state-one-fingered-salute-1506249[6/10/2019 10:32:20 AM]
Isis: What is the story behind the Islamic State one-fingered salute?
                                   Case 1:19-cr-00189-TSC Document 5-1 Filed 06/11/19 Page 6 of 6
  © Copyright 2019 IBTimes Co., Ltd. All Rights Reserved.




https://www.ibtimes.co.uk/isis-what-story-behind-islamic-state-one-fingered-salute-1506249[6/10/2019 10:32:20 AM]
